We have carefully examined at some length the motion for rehearing filed by appellant, but see no reason to doubt the correctness of our conclusion as expressed in the original opinion. The facts in this record show a most fearful assault by appellant upon his wife. Our statement regarding the condition of each of the bills of exception referred to appears, upon re-examination, to be correct. The court gave special charges favorable to appellant, presenting the theory that if his mind was agitated by passion so as to be incapable of that deliberate condition involved in malice aforethought, they should only find him guilty of aggravated assault.
Believing that no error was committed, and that the former judgment of this court was correct, the motion for rehearing will be overruled.
Overruled. *Page 385